11-794-cv
       Yandow v. Kronau
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                              SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
     32.1 AND THIS COURT=S LOCAL RULE 32.1. WHEN CITING A SUMMARY ORDER IN
     A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.
 1
 2           At a stated term of the United States Court of Appeals for the Second Circuit, held at
 3     the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
 4     York, on the 6th day of April, two thousand twelve.
 5
 6            PRESENT: AMALYA L. KEARSE,
 7                     RAYMOND J. LOHIER, JR.,
 8                                   Circuit Judges,
 9                     EDWARD R. KORMAN,
10                                   District Judge.*
11
12            ------------------------------------------------------------------
13
14            JAMES YANDOW,
15                                                     Plaintiff-Appellant,
16
17                                     v.                                            No. 11-794-cv
18
19            G. LAWRENCE KRONAU, Town Justice for the
20            Town of Poestenkill, New York, NEW YORK STATE
21            DEPARTMENT OF MOTOR VEHICLES, DAVID J.
22            SWARTS, Commissioner of the NY DMV,
23                                            Defendants-Appellees.
24
25            --------------------------------------------------------------------
26
27            FOR APPELLANT:                   WARREN REDLICH, The Redlich Law Firm, Albany,
28                                             NY.
29
30            FOR APPELLEE:                    ANDREW B. AYERS, Assistant Solicitor General
31                                             (Barbara D. Underwood, Solicitor General; Nancy A.
32                                             Spiegel, Senior Assistant Solicitor General, on the
33                                             brief), for Eric T. Schneiderman, Attorney General of
34                                             the State of New York, Albany, NY.

              *
               The Honorable Edward R. Korman, of the United States District Court for the
       Eastern District of New York, sitting by designation.

                                                           1
1
2          Appeal from a judgment of the United States District Court for the Northern
 3   District of New York (Gary L. Sharpe, Judge).
 4         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
 5   AND DECREED that the appeal is DISMISSED.
 6         Plaintiff-Appellant James Yandow sued pursuant to 42 U.S.C. § 1983 to enjoin the
 7   Defendants-Appellees from enforcing New York State’s Prompt Suspension Law, New
 8   York Vehicle and Traffic Law § 1193(2)(e)(7), under which Yandow’s commercial
 9   driver’s license was suspended after he was charged with driving while intoxicated
10   (“DWI”). He now appeals from the District Court’s order denying his motion for
11   summary judgment and granting defendants-appellees’ cross-motion for summary
12   judgment. We assume the parties’ familiarity with the facts and record of the prior
13   proceedings, which we reference only as necessary to explain our decision to dismiss.
14         On or about June 8, 2009, Yandow was charged with driving while intoxicated in
15   violation of New York Vehicle and Traffic Law § 1192(2). At a court appearance on July
16   27, 2009, defendant-appellee G. Lawrence Kronau, a Town Justice of the Town Court of
17   Poestenkill, New York, ordered that Yandow surrender his New York State commercial
18   driver’s license pursuant to New York’s Prompt Suspension Law. At Yandow’s request,
19   Justice Kronau held a hearing regarding the suspension and determined that the
20   documents accusing Yandow were facially sufficient and that there was reasonable cause
21   to believe that Yandow had unlawfully operated a motor vehicle while his blood alcohol
22   content exceeded 0.08 percent. Justice Kronau then suspended Yandow’s license pending
23   criminal prosecution.
24         Yandow sued, alleging violations of his procedural and substantive due process
25   rights under 42 U.S.C. § 1983, and requesting a preliminary injunction to regain his
26   license. The District Court denied Yandow’s request for a preliminary injunction because
27   he failed to show a likelihood of success on the merits. In April 2010 Yandow moved for
                                                 2
 1   a permanent injunction seeking the same relief, and the defendants moved for summary
 2   judgment. In June 2010, while those motions were pending, Yandow notified the District
 3   Court that the DWI charges against him had been dismissed under New York’s Speedy
 4   Trial Law, N.Y. Crim. Proc. L. § 30.30. Yandow conceded that he had regained his
 5   license, but he noted that the district attorney had filed a notice of appeal challenging the
 6   dismissal. In January 2011 the District Court granted the defendants’ cross-motion for
 7   summary judgment and denied Yandow’s motion for summary judgment after concluding
 8   that the application of the Prompt Suspension Law did not violate Yandow’s due process
 9   rights. This appeal followed.
10          At oral argument on appeal, Yandow notified this Court that the district attorney
11   had succeeded in challenging the dismissal of the DWI charges and that Yandow was
12   scheduled to appear in state court for further proceedings. By order dated March 7, 2012,
13   we instructed Yandow to update the Court regarding the state proceedings and whether
14   his commercial driver’s license was again suspended. By letter dated March 11, 2012,
15   Yandow responded that there had been no discussion of a renewed suspension of his
16   license during a conference on March 7, 2012 and that he expected the state court
17   criminal proceeding to continue “into 2013 and perhaps longer.”
18          On appeal, the defendants argue that Yandow’s challenge is moot in light of the
19   fact that he regained his license. We agree.
20          “The mootness doctrine is derived from the constitutional requirement that federal
21   courts may only decide live cases or controversies.” Irish Lesbian and Gay Org. v.
22   Giuliani, 143 F.3d 638, 647 (2d Cir. 1998). A suit seeking injunctive relief “becomes
23   moot when interim relief or events have eradicated the effects of the defendant’s act or
24   omission, and there is no reasonable expectation that the alleged violation will recur.” Id.
25   An exception exists for disputes that are “capable of repetition, yet evading review”–that
26   is, cases outside the class action context where “(1) the challenged action is in its duration

                                                    3
 1   too short to be fully litigated prior to its cessation or expiration, and (2) there is a
 2   reasonable expectation that the same complaining party will be subjected to the same
 3   action again.” Van Wie v. Pataki, 267 F.3d 109, 114 (2d Cir. 2001) (internal quotation
 4   marks and alterations omitted).
 5          Because the district attorney succeeded in appealing the dismissal of Yandow’s
 6   charges, there is conceivably a “reasonable expectation” that Yandow’s license will again
 7   be suspended. See id. However, his claim does not “evad[e] review.” See id. If his
 8   license is suspended as a result of the reinstated DWI prosecution, Yandow will have
 9   enough time to reassert his constitutional challenge.
10          Accordingly, we DISMISS Yandow’s appeal as moot.
11

12                                                       FOR THE COURT:
13                                                       Catherine O’Hagan Wolfe, Clerk of Court
14




                                                     4